UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JOHANNES WEBER,                           )
                                          )
            Plaintiff,                    )
                                          ) Civil Action No. 12-00532 (ESH)
      v.                                  )
                                          )
UNITED STATES DEPARTMENT OF STATE, )
                                          )
            Defendant.                    )
_________________________________________ )
 
 
                          MEMORANDUM OPINION

       Plaintiff Johannes Weber, proceeding pro se, brings this action against defendant United

States Department of State (“State Department”), asserting that he has been improperly denied a

Certificate of Loss of Nationality (CLN). The State Department has moved to dismiss for failure

to state a claim or, in the alternative, for summary judgment.

                                          BACKGROUND
       Weber, who was born on December 24, 1954, in the State of Vermont (Def.’s Mem. in

Support of Def.’s Mot. to Dismiss (“Def.’s Mem.”), Ex. 1, at 2, June 11, 2012 (Apr. 14, 2009

Memorandum of Vice Consul Shigh L. Sapp (“Sapp Mem.”))), is a dual citizen of Germany and

the United States. (Compl. at 1, Apr. 6, 2012.) He “has a criminal history which includes a 1995

conviction on three counts of wire fraud and a 2001 conviction on one count of obstructing

justice.” Weber v. United States, No. 11-cv-0061, 2011 WL 96515, at *1 (D.D.C. Jan. 11, 2011).

In 1997, Weber violated the terms of supervised release by fleeing abroad. See generally United
States v. Weber, 320 F.3d 1047 (9th Cir. 2003). In 2004, while incarcerated, Weber made his

first attempt to renounce U.S. nationality.1

              On April 8, 2009, 2 Weber appeared before Shigh L. Sapp, a vice consul at the United

States consulate-general in Amsterdam, the Netherlands. There, Weber swore an oath

renouncing his U.S. citizenship, signed several forms, and surrendered his U.S. passport, which

had been issued on October 21, 2008. (See Compl. at 1; id. at 4 (photocopy of Weber’s

passport); Sapp Mem. at 2.)

              In an internal State Department memorandum dated April 14, 2009, Sapp detailed what

happened at the consulate. Sapp wrote that although at the interview Weber “appeared to be

acting of his own free will, without undue influence from others” and stated that he understood

that a renunciation of citizenship was irrevocable, Weber also “displayed other signs that bring

into question his mental capacity to formulate the intent required to lose nationality.” (Sapp

Mem. at 2.) Specifically, Sapp noted that in several phone conversations prior to the interview,

Weber had been “very aggressive toward staff,” expressing a desire to renounce citizenship

immediately and a distaste for bureaucratic “red tape.” (Id.) At the interview, according to

Sapp, Weber “displayed belligerent behaviors, including loud mouthing and verbalizing great


                                                            
1
  While a prisoner at the United States Penitentiary at Lompoc, California,Weber filed suit
seeking a writ of mandamus to compel the Secretary of State to issue him a CLN. The Court
granted summary judgment “because there is no evidence that plaintiff followed the statutory
procedures for renouncing his nationality.” Weber v. U.S. Sec’y of State, No. 03-cv-01312, slip
op. (Dkt. No. 24) at 1 (D.D.C. Jan. 28, 2004). He has also expressed intense antipathy toward
the U.S. government. See, e.g., Weber, 2011 WL 96515, at *1 (dismissing Weber’s $25 million
Alien Tort Statute claim against U.S. government “for lost income, false imprisonment,
kidnapping, and human rights violations” related to the issuance of an Interpol notice against
him).
2
 Weber states in his complaint that these events occurred on or about April 2008 (Compl. at 1),
but, as defendant points out, the events at the Amsterdam consulate actually occurred on April 8,
2009. (Def.’s Mem. at 2 n.3; Sapp Mem. at 2.)
                                                               2
                                                                
resentment toward the U.S. government,” claiming that the government “kidnapped him and held

him against his will for several years.” (Id.) Sapp further noted that shortly after the interview,

the consulate received an email from Weber, in which he wrote that “his lawyer wanted him to

point out that he had been an inpatient under the care of the Veterans Administration’s mental

health unit in Perryville, Maryland six weeks prior to the interview,” that he had “received

treatment for post-traumatic stress disorder for the past seven years,” and that he had taken

medication and seen a physician for treatment. (Id.) On the basis of these facts, Sapp

recommended that a CLN not be issued. (Id.)

        Sometime after this interview, perhaps in June 2009, Weber received a certified letter

from the State Department, with his passport enclosed, informing him that it would not issue a

CLN. (Compl. at 2.) On June 30, 2009, at 6:50 a.m., Weber sent a two-paragraph email to the

consulate. In a rambling passage, Weber notes that he received the State Department’s letter and

states that “I disagree with this finding.” (Def.’s Mem. Ex. 2, at 2.) Apparently referring to his

earlier convictions, Weber states that “your government kidnapped me from New Zealand” and

he was “falsely imprisoned in the United States for 84 months.” (Id.) Weber added:

        I am making a claim against the United States government for ten million dollars
        for false imprisonment and other criminal acts against me, and I am making a
        claim against the property held by the U.S. government in Hamburg Germany the
        U.S. consulate property, which is no longer a consulate. I will take possesion of
        that property to compensate me for my damages by your government,s criminal
        actions against me.

(Id.) (errors in original).

        On April 6, 2012, Weber – now listing a post office box in Phuket, Thailand, as his

address – filed this action, asking this Court to “under the law . . . order the United States

Department of State to issue a certificate of loss of United States Nationality.” (Compl. at 3.)

Weber asserts that his desire to renounce was fully voluntary, that at the time of renunciation he

                                                  3
                                                    
was “not under the influence of any mind-altering drugs or alcohol,” and that he “[d]id not suffer

from any mental defects and was of sound mind.” (Id. at 2.) He expresses several times his

strong desire not to be a U.S. citizen. (Id. at 2–3.) (“This matter is becoming silly . . . . It is

pretty clear that plaintiff does not wish to be a United States citizen any longer and never asked

for U.S. citizenship in the first place”). Weber claims that he has “sworn an oath of allegiance to

the Federal Republic of Germany,” has his legal residence in Hamburg, is registered with the

German authorities, votes in German national elections, and pays German taxes. (Id. at 2.) He

also claims that he has not filed and does not pay U.S. income taxes, vote in U.S. elections, or

owe military service to the U.S. government, and states that he has “no intention of ever residing

in the United States.” (Id. at 2; id. at 5–6 (“Weber Aff.”).3) Finally, Weber claims that in 2011

he accepted employment with the Iranian National Oil Company. (Id. at 5.)

                 On July 11, 2012, the State Department filed the pending motion to dismiss, or in the

alternative for summary judgment. On July 5, 2012, Weber filed an untitled document which

this Court construes as a response in opposition to the State Department’s motion, and on July

16, 2012, the State Department filed a reply. For the reasons set forth below, the Court will grant

defendant’s motion.




                                                            
3
 Although titled as an “affidavit,” the signed statement dated February 4, 2012, and attached to
Weber’s complaint is not a proper affidavit because it has not been properly notarized.
However, since the writing states that it was “sworn under the penalty of perjury” (Compl. at 5–
6), it will be treated as a declaration filed pursuant to 28 U.S.C. § 1746. See Harris v. Embrey,
105 F.2d 111, 111 (D.C. Cir. 1939) (per curiam); Hanan v. United States, No. 1:05-cv-1062,
2006 WL 1303127, at *2 n.4 (E.D. Va. May 9, 2006); Phillips v. Martin, No. 06-cv-2442, 2007
WL 4139646, at *1 (D. Kan. Nov. 16, 2007); Alexander v. Underhill, No. 03:05-cv-00178, 2008
WL 510305, at *1 n.2 (D. Nev. Feb. 22, 2008).
                                                               4
                                                                
                                                               ANALYSIS

I.            LEGAL FRAMEWORK

              United States law provides that a U.S. national “shall lose his nationality by voluntarily

performing” any of a number of expatriating acts “with the intention of relinquishing United

States nationality.” 8 U.S.C. § 1481(a). When a U.S. national performs an expatriating act, he is

“presumed to have done so voluntarily, but such presumption may be rebutted upon a showing,

by a preponderance of the evidence, that the act or acts committed or performed were not done

voluntarily.” Id. § 1481(b); see also Lozada Colon v. U.S. Dep’t of State, 2 F. Supp. 2d 43, 45

(D.D.C. 1998) (“expatriation depends not only on the performance of an expatriating act, but

also upon a finding that the individual performed such act ‘voluntarily’ and ‘with the intention of

relinquishing United States nationality’”).

              The specific type of enumerated expatriating act here is “making a formal renunciation of

nationality before a . . . consular officer of the United States in a foreign state, in such form as

may be prescribed by the Secretary of State.” 8 U.S.C. § 1481(a)(5).4 When such a renunciation

is taken – or indeed “whenever a . . . consular officer of the United States has reason to believe

that a person while in a foreign state has lost his United States nationality” – that officer “shall

certify the facts upon which such belief is based to the Department of State, in writing, under




                                                            
4
  Another one of the statutorily-enumerated expatriating acts is “taking an oath or making an
affirmation or other formal declaration of allegiance to a foreign state or a political subdivision
thereof, after having attained the age of eighteen years.” 8 U.S.C. § 1481(a)(2). Weber asserts
that he has already done this. (See Compl. at 6 (“I, Johannes Weber . . . have made an oath of
allegiance to the Federal Republic of Germany”).)


                                                                5
                                                                 
regulations prescribed by the Secretary of State,” and “if the report of the . . . consular officer is

approved by the Secretary of State,” then a CLN shall be issued. 8 U.S.C. § 1501.5

              The State Department has issued regulations under 8 U.S.C. §§ 1481 and 1501 that (1)

prescribe the “form” of formal renunciations of nationality before consular officers and (2)

prescribe regulations under which consular officers certify the facts that form the basis for the

belief that a person abroad has lost his U.S. nationality.6 See 22 C.F.R. § 50.40(a) (providing

that “a person who affirmatively asserts to a consular officer, after he or she has committed a

potentially expatriating act, that it was his or her intent to relinquish U.S. citizenship will lose his

or her U.S. citizenship”)7; 22 C.F.R. § 50.50(a) (prescribing details for the content and form of

renunciations before consular officials)8; 22 C.F.R. § 50.50(b) (providing that when a


                                                            
5
   A CLN does not effect loss of nationality. United States v. Schiffer, 798 F. Supp. 1128, 1133
n.6 (E.D. Pa. 1992). Rather, “[i]t is merely an administrative method for the Government to keep
track, for informational purposes, of those persons it considers to have voluntarily relinquished
citizenship.” Id.
6
 The Secretary of State formally promulgates these rules, but responsibility for renunciation
procedure has been delegated to the Department’s Bureau of Consular Affairs, Office of
Overseas Citizens Services. (See Def.’s Mem. at 3.)
7
 The rule also provides “in other loss of nationality cases” (ones without an “affirmative
assertion” of intent to relinquish U.S. citizenship made before a consular officer), “the consular
officer will ascertain whether or not there is evidence of intent to relinquish U.S. nationality.” 22
C.F.R. § 50.40(a).
8
  “A person desiring to renounce U.S. nationality under section 349(a)(5) of the Immigration and
Nationality Act shall appear before a diplomatic or consular officer of the United States in the
manner and form prescribed by the Department. The renunciant must include on the form he
signs a statement that he absolutely and entirely renounces his U.S. nationality together with all
rights and privileges and all duties of allegiance and fidelity thereunto pertaining.” 22 C.F.R. §
50.50(a). The “renunciation package,” as it is sometimes called (Def.’s Mem. at 3), includes
several forms: DS 4080 (Oath/Affirmation of Renunciation of Nationality of United States),
available at http://www.state.gov/documents/organization/81606.pdf; DS Form 4081 (Statement
of Understanding Concerning the Consequences and Ramifications of Relinquishment or
Renunciation of U.S. Citizenship), available at
http://www.state.gov/documents/organization/81607.pdf; DS-4083 (Certificate of Loss of
                                                               6
                                                                
renunciation is made, the consular officer “shall forward to the Department for approval the oath

of renunciation together with a certificate of loss of nationality,” and “if the officer’s report is

approved by the Department, copies of the certificate shall be forwarded” to the renunciant or his

representative, and to various U.S. government agencies).

              In its Foreign Affairs Manual (FAM), the State Department elaborated on these rules for

its consular officers, advising that “cases involving persons with established or possible mental

incapacity require careful review” to determine if the individual “has the legal capacity to form

the specific intent necessary” to renounce under 8 U.S.C. § 1481(b), which provides that to be

effective, a renunciation must be voluntary and intentional. 7 FAM 1293(a). The FAM also

states that “[t]he requisite intent may also be found lacking if there is evidence that due to mental

incapacity or impairment the individual does not understand the seriousness of renunciation,

including its irrevocable nature and the major consequences that flow from it,” id. 1293(c), and

that “[a]n individual who behaves irrationally, belligerently or otherwise unusually may give you

reason to question” whether he has the “mental capacity to formulate the intent required.” Id.

1293(f). Finally, the FAM notes that while oaths of “renunciation or voluntary relinquishment of

troubled citizens who insist on exercising their right to renounce” may be taken, the State

Department may “decline to approve the Certificate of Loss of Nationality” if it later “concludes

that the facts rebut the presumption of voluntariness,” as the power of acceptance lies with the

State Department, not the consular officer. Id. 1293(h).

II.           MANDAMUS

              Weber asks the Court to order the State Department to issue a CLN, which could be

interpreted as a request for mandamus relief.

                                                                                                                                                                                               
                                                                                                                                                                                               
Nationality of the United States), available at
http://www.state.gov/documents/organization/81609.pdf.
                                                                                             7
                                                                                               
        This Court has “original jurisdiction of any action in the nature of mandamus to compel

an officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” 28 U.S.C. § 1361. The minimum requirements for a writ of mandamus to issue are:

(1) that the plaintiff has a clear and indisputable right to relief, (2) that the defendant has a clear,

nondiscretionary duty to act, and (3) that the plaintiff has exhausted all other avenues of relief

and has no other adequate remedy available to him. Power v. Barnhart, 292 F.3d 781, 784 (D.C.

Cir. 2002); Bond v. U.S. Dep’t of Justice, 828 F. Supp. 2d 60, 75 (D.D.C. 2011). Even if the

plaintiff overcomes these hurdles, whether mandamus relief should issue is discretionary, In re

Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005), and typically there must be some “compelling

equitable grounds” for mandamus to issue. Nat’l Shooting Sports Found. v. Jones, 840 F. Supp.
2d 310, 323 (D.D.C. 2012) (citations and quotation marks omitted). Mandamus is “a drastic

remedy, to be invoked only in extraordinary circumstances,” and only with “great caution.”

Banks v. Office of Senate Sergeant-at-Arms and Doorkeeper of U.S. Senate, 471 F.3d 1341,

1349–50 (D.C. Cir. 2006) (internal quotation marks and citations omitted). In particular, “writs

of mandamus compelling agency action are ‘hardly ever granted.’” Bond, 828 F. Supp. 2d at 75

(quoting Cheney, 406 F.3d at 729).

        While 8 U.S.C. § 1481(a) does “unambiguously” state that a U.S. national “shall lose his

nationality by voluntarily performing” any of a number of expatriating acts with the intention of

relinquishing U.S. nationality, “Congress may establish certain standards for determining

whether such a renunciation has occurred.” Vance v. Terrazas, 444 U.S. 252, 272 (1980)

(Stevens, J., concurring in relevant part). And it has done so: Congress and the State

Department, adopting regulations and policies under congressional authorization, have made it

clear that CLNs are conditioned on State Department approval. See 8 U.S.C. § 1501, 22 C.F.R. §



                                                    8
                                                     
50.50(b) (once consular officer makes a report with certification of facts supporting belief that

person has lost U.S. nationality, the State Department shall issue a CLN if, and only if, such

report is approved).9 “If” is a “conditional term,” Bruesewitz v. Wyeth LLC, ___ U.S. ___, 131
S. Ct. 1068, 1076 (2011), and its use clearly implies that the State Department has some

discretion to determine what constitutes a voluntary relinquishment.

              “Congress set forth the circumstances under which a loss of nationality certification

would issue,” and “[t]he approval, or disapproval, of the issuance of certification is committed

by statute to the discretion of the Secretary and thus not subject to this Court’s mandamus

jurisdiction.” Lozada Colon, 2 F. Supp. 2d at 45; accord Clinton v. Clinton, No. 10-cv-1009,

2010 WL 4828990, at *1–2 (D.D.C. Nov. 29, 2010) (approval of CLN is “an act that is within

the discretion of the issuing authority” and so mandamus relief is unavailable). Because “a

person is not entitled to a certificate of loss of nationality,” Richard D. Steel, Steel on

Immigration Law § 15:26 (citing Lozada Colon), it cannot be said that issuing a CLN is “a

ministerial duty . . . so plainly prescribed as to be free from doubt and equivalent to a positive

command.” Nat’l Shooting Sports Found., 840 F. Supp. 2d at 323 (citations and quotation marks

omitted). Thus, Weber is not entitled to mandamus relief.10

                                                            
9
 The Court will treat Sapp’s memorandum to the State Department recommending that a CLN
be “disapproved” as the “report of the . . . consular officer” described in 8 U.S.C. § 1501.
10
   Plaintiff refers, without elaboration, to the preamble to an 1868 act of Congress, declaring that
“the right of expatriation is a natural and inherent right of all people,” and that any impairment of
“the right of expatriation is declared inconsistent with the fundamental principles of the
Republic.” (Pl.’s Opp’n at 2 (citing Rev. St. § 1999, re-enacting 40 Cong. ch. 249, act of July
27, 1868, 15 Stat. 223).) This freestanding “quasi-constitutional argument,” which suggests the
State Department must approve a CLN because of the “inherent, natural right to expatriate,” was
considered and rejected in Lozada Colon. 2 F. Supp. 2d at 45.
         Moreover, while “[t]he Supreme Court has recognized . . . that a United States citizen has
a right to renounce or abandon his birthright of citizenship,” the Court has also held that
“Congress has broad authority to set the conditions and procedures that an individual must
                                                               9
                                                                
III.          ADMINISTRATIVE PROCEDURE ACT
              Weber’s request that the Court order the State Department to issue a CLN could also be

interpreted as seeking review under the Administrative Procedure Act (APA). The provisions of

the APA relevant to Weber’s claim are those that direct the reviewing court to “compel agency

action unlawfully withheld,” 5 U.S.C. § 706(1), and “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

              APA cases are typically decided via summary judgment. However, instead of

determining whether a genuine issue of material fact exists, as is usually the case under Fed. R.

Civ. P. 56(c), summary judgment in an APA case is a “mechanism for deciding, as a matter of

law, whether the agency action is supported by the administrative record.” Sierra Club v.

Mainella, 459 F. Supp. 2d 76, 90 (D.D.C. 2006) (collecting cases). “Under the APA, it is the

role of the agency to resolve factual issues to arrive at a decision that is supported by the

administrative record, whereas the function of the district court is to determine whether or not as

a matter of law the evidence in the administrative record permitted the agency to make the

decision it did.” Id. (citations and internal quotations omitted). In essence, in APA proceedings

the district court “sits as an appellate tribunal,” reviewing “the entire case . . . as a matter of law.”

Amer. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1084 (D.C. Cir. 2001).



                                                                                                                                                                                               
                                                                                                                                                                                               
satisfy in order to renounce his citizenship.” Duncan v. U.S. Dep’t of State, 2008 WL 4821323,
at *1 (W.D. Va. Oct. 30, 2008); accord Nishikawa, 356 U.S. at 139 (Black, J., concurring) (“Of
course a citizen has the right to abandon or renounce his citizenship and Congress can enact
measures to regulate and affirm such abjuration”); Lozada Colon, 2 F. Supp. 2d at 45 (Congress
has the power to “set forth the circumstances under which a loss of nationality certification
would issue,” and has given to the Secretary of State by statute the “discretion to determine
whether an individual has adequately renounced affiliation with the United States so as to trigger
that right”).
                                                                                            10
                                                                                               
       A claim that the State Department unlawfully withheld a CLN from Weber fails for much

the same reason that mandamus is not appropriate: because the State Department has discretion

in making decisions about the validity of a renunciation of citizenship. Claims under the

“unlawfully withheld” provision of the APA may proceed only where the agency “failed to take .

. . agency action that it is required to take,” and “the limitation to required agency action rules

out judicial direction” of “agency action . . . not demanded by law.” Norton v. So. Utah

Wilderness Alliance, 542 U.S. 55, 64–65 (2004). Since issuance of a CLN is not demanded by

law, this Court will not compel the Department to grant Weber a CLN under § 706(1).

       The second relevant provision of the APA directs the court of “set aside action, findings,

and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). An agency action is “arbitrary and capricious” if

“the agency has relied on factors which Congress has not intended it to consider, entirely failed

to consider an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). At core, “to survive arbitrary and capricious review,

an agency action must be the product of reasoned decisionmaking,” with a “coherent

explanation” for the decision. Fox v. Clinton, No. 11-cv-5010, ___ F.3d ___, 2012 WL
2094410, at *2, 8 (D.C. Cir. June 12, 2012) (collecting cases). The arbitrary-and-capricious

standard of review is “very deferential,” Rural Cellular Ass'n v. FCC, 588 F.3d 1095, 1105 (D.C.

Cir. 2009); the court will “defer to the wisdom of the agency, provided its decision is reasoned

and rational.” Dillmon v. Nat’l Transp. Safety Bd., 588 F.3d 1085, 1090 (D.C. Cir. 2009)

(citations and quotation marks omitted); accord Fox, 2012 WL 2094410, at *8 (citing Tripoli



                                                 11
                                                    
Rocketry Ass'n, Inc. v. BATF, 437 F.3d 75, 77 (D.C. Cir. 2006)) (review is “fundamentally

deferential,” determining only whether process was “logical and rational”).

       By contrast, the D.C. Circuit has recently held that the State Department’s denial of a

CLN to an U.S. citizen by birth who had had lived in Israel for over a decade was arbitrary and

capricious where the denial was based on “little more than uncited, conclusory assertions of law

in a short, informal document” that was “premised on highly questionable assumptions about

foreign law” and the result of “possible misunderstandings of the material facts.” See Fox, 2012
WL 2094410, at *12–13. But that case is distinguishable. Here, the State Department’s decision

not to issue a CLN was the result of sufficiently reasoned decisionmaking. Weber’s erratic

behavior, his email informing the consulate that he had been an inpatient at a mental health unit

at the Veterans Administration hospital six weeks previously, and his email expressing an intent

to sue the U.S. government for $10 million and “take possession” of the U.S. consulate in

Hamburg provided more than sufficient support for the State Department to conclude that there

was “evidence that due to mental incapacity or impairment,” Weber did not have the “requisite

intent” to renounce citizenship. See 7 FAM 1293(c). Moreover, given the State Department’s

“discretion to determine whether an individual has adequately renounced affiliation with the

United States so as to trigger” the right to expatriate, Lozada Colon, 2 F. Supp. 2d at 45, it cannot

be said that it abused its discretion by denying a CLN to plaintiff, who had recently been

affiliated with the U.S. as a Veterans Administration patient. In sum, under the APA, there is no

reason for the Court to disturb the Department’s decision not to issue Weber a CLN.




                                                 12
                                                   
                                     CONCLUSION

      For the foregoing reasons, the State Department’s motion for summary judgment is

GRANTED. A separate order accompanies this Memorandum Opinion.



                                                            /s/
                                                 ELLEN SEGAL HUVELLE
                                                 United States District Judge

Date: July 25, 2012




                                            13